Exhibit 10

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement") is made as of this      day of
     , 20     , by and between Wendy’s International, Inc., an Ohio corporation
(the “Company"), and      , an individual (“Indemnitee").

RECITALS

A. The regulations (the “Regulations") of the Company provide for the
indemnification of the officers of the Company to the greatest extent permitted
by Ohio law, including the Ohio General Corporation Law, as amended (the “OGCL”)
and permit indemnification of other employees of the Company.

B. The Regulations and the OGCL permit contracts between the Company and the
officers or other employees of the Company with respect to indemnification of
such officers or other employees.

C. The Company recognizes that capable and qualified individuals are becoming
increasingly reluctant to serve as officers of or in certain other employee
capacities at public corporations as a result of the recent and ongoing
enactment of statutes and regulations pertaining to officers’ and other
employees’ responsibilities and the increasing risk of lawsuits against officers
and other employees in the current corporate climate in the United States,
unless such individuals are provided with more certain and secure protection
against exposure to unreasonable personal risk arising from their service and
activities on behalf of a corporation.

D. The Company is aware that individuals recruited to serve as officers of or in
certain other employee capacities at public corporations generally are more
likely to agree to provide services to corporations that provide for separate
indemnification agreements because, unlike indemnification provisions contained
in the articles of incorporation or the regulations of a company or state
statutory provisions, the indemnification provisions contained in a separate
agreement generally may not be amended or rescinded without the consent of the
individual who is a party to the agreement.

E. The Company recognizes that it is in the best interests of the Company and
its shareholders to attract and retain capable and qualified individuals to
serve as officers and in certain other employment positions and to enable such
officers and other employees to exercise their judgment in the best interests of
the Company without being affected by the threat of exposure to unreasonable
personal risk.

F. To induce Indemnitee to serve and/or continue to serve as an officer or other
employee of the Company, the Company desires Indemnitee to be indemnified and
advanced expenses as set forth herein.

1

AGREEMENT

In consideration of Indemnitee’s service as an officer or other employee of the
Company after the date hereof, the Company and Indemnitee hereby agree as
follows:

1. Certain Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth below:

“Corporate Status” means the fact that a person is or was an officer or other
employee of the Company. A Proceeding shall be deemed to have been brought by
reason of a person’s “Corporate Status” if it is brought because of the status
described in the preceding sentence or because of any action or inaction on the
part of such person in connection with such status.

“Disinterested Director” means a director of the Company who is not and was not
a party to or threatened with a Proceeding in respect of which indemnification
is sought by Indemnitee.

“Expenses” shall include all reasonable attorneys’ fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
and deposition costs, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with (a) prosecuting, defending,
preparing to prosecute or defend, investigating, settling or appealing a
Proceeding (including the cost of any appeal bond or its equivalent), (b) for
purposes of Section 2.1 only, being prepared to be a witness or otherwise
participating in a Proceeding or (c) enforcing a right under this Agreement
(including any right to indemnification or advancement of expenses under this
Agreement).

“Independent Counsel” means an attorney, or a firm having associated with it an
attorney, who neither currently is nor in the past five years has been retained
by or performed services for the Company or any person to be indemnified by the
Company.

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or would be involved as a party or otherwise (including as a witness) by
reason of the Indemnitee’s Corporate Status, including one pending on or before
the date of this Agreement; but excluding one initiated by an Indemnitee
pursuant to Section 7 of this Agreement to enforce Indemnitee’s rights under
this Agreement. For purposes of this definition, the term “threatened” shall be
deemed to include, but not be limited to, Indemnitee’s good faith belief that a
claim or other assertion may lead to initiation of a Proceeding.

“Reviewing Party” means the person, persons or entity selected to make the
determination of the entitlement to indemnification pursuant to Section 5.3
hereof.

2. Indemnification.

2.1 Proceedings not by or in Right of Company. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the greatest extent permitted by Ohio law,
including the provisions of the OGCL and by the Regulations, as such may be
amended from time to time, if Indemnitee was or is a party, witness, or other
participant, or is threatened to be made a party, witness, or other participant,
to any Proceeding, other than a Proceeding by or in the right of the Company, by
reason of Indemnitee’s Corporate Status, against all Expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe that his or her conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not satisfy the foregoing
standard of conduct to the extent applicable thereto.

2.2 Proceedings by or in Right of Company. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the greatest extent permitted by Ohio law,
including the provisions of the OGCL and by the Regulations, as such may be
amended from time to time, if Indemnitee was or is a party or is threatened to
be made a party to any Proceeding by or in the right of the Company, by reason
of Indemnitee’s Corporate Status, against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with the defense
or settlement of such Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that, if applicable law so
provides, no indemnification against such Expenses shall be paid in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable for negligence or misconduct in the performance of
Indemnitee’s duty to the Company unless, and only to the extent that, the
Franklin County Court of Common Pleas of the State of Ohio, or the court in
which such Proceeding was brought, determines, upon application, that, despite
the adjudication of liability but in view of all of the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as such court shall deem proper.

2.3 Indemnification for Expenses of an Indemnitee Who is Wholly or Partly
Successful. To the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding referred to in Section 2.1 or 2.2 of
this Agreement, or in defense of any claim, issue or matter in such Proceeding,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by the Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding.

3. Advancement of Expenses.

3.1 Advancement Obligation. The Company shall advance all Expenses incurred by
or on behalf of Indemnitee in connection with any Proceeding prior to the final
disposition of such Proceeding upon receipt of an undertaking by or on behalf of
Indemnitee to repay such amount if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company. Any advances and
undertakings to repay pursuant to this Section 3.1 shall not be secured, shall
not bear interest and shall provide that, if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law with respect to such Proceeding, Indemnitee shall not be required to
reimburse the Company for any advancement of Expenses in respect of such
Proceeding until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed).

3.2 Timing and Contents. Any advancement of Expenses pursuant to Section 3.1
hereof shall be made within ten days after the receipt by the Company of a
written statement from Indemnitee requesting such advancement from time to time
and accompanied by or preceded by the undertaking referred to in Section 3.1
above. Each statement requesting advancement shall reasonably evidence the
Expenses incurred by or on behalf of the Indemnitee in connection with such
Proceeding for which advancement is being sought.

4. Contribution in the Event of Joint Liability. Whether or not the
indemnification provided in this Agreement is available, in respect of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company, on the one hand, and Indemnitee, on
the other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company, on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses, judgments,
fines or settlement amounts, as well as any other equitable considerations that
applicable law may require to be considered. The relative fault of the Company,
on the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.

5. Procedures and Presumptions for Determination of Entitlement to
Indemnification.

5.1 Timing of Payments. All payments of Expenses, judgments, fines, amounts paid
in settlement and other amounts by the Company to Indemnitee pursuant to this
Agreement shall be made as soon as practicable after written demand therefor by
Indemnitee is presented to the Company, but in no event later than (a) 30 days
after such demand is presented or (b) such later date as may be permitted for
the determination of entitlement to indemnification pursuant to Section 5.7
hereof, if applicable; provided, however, that advances of Expenses shall be
made within the time period provided in Section 3.2 hereof.

5.2 Request for Indemnification. Whenever Indemnitee believes that he or she is
entitled to indemnification pursuant to this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee shall submit such claim for
Indemnification within a reasonable time, not to exceed five years, after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere (or its equivalent) or other full or
partial final determination or disposition of the Proceeding (with the latest
date of the occurrence of any such event to be considered the commencement of
the five-year period). The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board of Directors of the
Company (the “Board") in writing that Indemnitee has requested indemnification.

5.3 Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 5.2 hereof, to the extent that the
Indemnitee’s entitlement to such indemnification is governed by Section 2.1 or
2.2 of this Agreement, a determination with respect to Indemnitee’s entitlement
thereto shall be made in the specific case by one of the following methods:
(a) by a majority vote of a quorum of the Board consisting of Disinterested
Directors; or (b) if such a quorum of Disinterested Directors is not available
or if a majority of such quorum so directs, in a written opinion by Independent
Counsel (designated for such purpose by the Board).

5.4 Selection of Independent Counsel. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5.3
hereof, the Independent Counsel shall be selected as provided in this
Section 5.4. The Independent Counsel shall be selected by the Board, and the
Company shall promptly give written notice to Indemnitee advising him or her of
the identity of the Independent Counsel so selected. Indemnitee may, within ten
days after such written notice of selection shall have been given, deliver to
the Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has ruled
against such objection. If, within 30 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 5.2 hereof, no
Independent Counsel shall have been selected or an Independent Counsel shall
have been selected but an objection thereto shall have been properly made and
remained unresolved, either the Company or Indemnitee may petition the Franklin
County Court of Common Pleas of the State of Ohio or other court of competent
jurisdiction for resolution of any objection that shall have been made by the
Indemnitee to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 5.3 hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5.3 hereof.

5.5 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. In making a determination with respect to
entitlement to indemnification hereunder which under this Agreement or
applicable law requires a determination of Indemnitee’s good faith, and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, if Indemnitee had no reasonable cause to believe that
Indemnitee’s conduct was unlawful, the Reviewing Party shall presume that
Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, that Indemnitee had no reasonable
cause to believe that Indemnitee’s conduct was unlawful. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence. Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action or inaction is based solely on
Indemnitee’s reliance on information, opinions, reports or statements, including
financial statements and other financial data, that were prepared or presented
by (a) one or more directors, officers, or employees of the Company who the
Indemnitee reasonably believes are reliable and competent in the matters
prepared or presented; (b) counsel, public accountants, or other persons as to
matters that the Indemnitee reasonably believes are within the person’s
professional or expert competence; or (c) a committee of the Board upon which
the Indemnitee does not serve, duly established in accordance with a provision
of the Company’s Articles or Regulations, as to matters within its designated
authority, which committee the Indemnitee reasonably believes to merit
confidence. In addition, the knowledge and/or actions, or failure to act, of any
other director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.

5.6 No Presumption in Absence of Determination or as Result of Adverse
Determination. Neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination under this Agreement or applicable law that
Indemnitee should be indemnified under this Agreement, shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

5.7 Timing of Determination. If the Reviewing Party shall not have made a
determination within 30 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a prohibition of such indemnification under applicable law; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional 45 days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto.

5.8 Cooperation. Indemnitee shall cooperate with the Reviewing Party with
respect to Indemnitee’s entitlement to indemnification, including providing to
such Reviewing Party upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. The Reviewing Party shall act reasonably and in good faith in
making a determination under this Agreement of Indemnitee’s entitlement to
indemnification.

6. Liability Insurance. If Indemnitee is an officer of the Company, the Company
shall, from time to time, make the good faith determination whether or not it is
practicable for the Company to obtain and maintain a policy or policies of
directors’ and officers’ liability insurance with one or more reputable
insurance companies. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. In all policies of directors’ and officers’ liability insurance
obtained by the Company, if Indemnitee is an officer, Indemnitee shall be named
as an insured party in such manner as to provide Indemnitee with the same rights
and benefits as are afforded to similarly situated officers of the Company.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit. If applicable, the Company shall promptly
notify Indemnitee of any such determination not to provide insurance coverage.
In the event that the Company does maintain such insurance for the benefit of
Indemnitee, the right to indemnification and advancement of Expenses as provided
herein shall apply only to the extent that Indemnitee has not been indemnified
and actually reimbursed pursuant to such insurance.

7. Remedies of Indemnitee Relating to Indemnification and Advancement of
Expenses.

7.1 Enforcement of Rights. In the event that (a) a determination is made
pursuant to Section 5 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) advancement of Expenses is not timely
made pursuant to Section 3.2 of this Agreement, (c) no determination of
entitlement to indemnification shall have been made within the time period
specified in Section 5.7 of this Agreement, or (d) payment of indemnified
amounts is not made within the applicable time periods specified in Section 5.1
of this Agreement, Indemnitee shall thereafter be entitled under this Agreement
to commence a proceeding in the Franklin County Court of Common Pleas of the
State of Ohio, or in any other court of competent jurisdiction, seeking an
adjudication of Indemnitee’s entitlement to such indemnification, payment of
indemnified amounts, or advancement of Expenses. Indemnitee shall commence such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 7.1. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

7.2 Standard of Review. In the event that a determination shall have been made
pursuant to Section 5 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo review on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 5.

7.3 Effect on Company. If a determination shall have been made pursuant to
Section 5 of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (a) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not misleading, in connection with the request for
indemnification or (b) a prohibition of such indemnification under applicable
law.

7.4 Binding Agreement. Both the Company and the Indemnitee shall be precluded
from asserting in any judicial proceeding commenced pursuant to this Section 7
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company and the
Indemnitee are bound by all the provisions of this Agreement.

7.5 Indemnitee’s Success on Merits or Otherwise. In the event that Indemnitee
commences a proceeding pursuant to this Section 7 to enforce a right of
Indemnitee under this Agreement, then, to the extent that Indemnitee is
successful on the merits or otherwise in such proceeding, or in connection with
any claim, issue or matter therein, Indemnitee shall be indemnified by the
Company against Expenses actually and reasonably incurred by the Indemnitee in
connection with such proceeding.

8. Exceptions to Right of Indemnification. Notwithstanding any other provision
of this Agreement, Indemnitee shall not be entitled to indemnification under
this Agreement:

8.1 Claims by Indemnitee. With respect to any claim (whether an original claim,
counterclaim, cross-claim or third-party claim) brought or made by Indemnitee in
a Proceeding, unless the bringing or making of such claim shall have been
approved or ratified by the Board; provided, however, that the foregoing shall
not apply to any claims brought or made by Indemnitee to enforce Indemnitee’s
rights hereunder.

8.2 Bad Faith or Frivolous Defenses. For Expenses incurred by Indemnitee with
respect to any action instituted by or in the name of the Company against the
Indemnitee to enforce or interpret this Agreement, if and to the extent that a
court of competent jurisdiction declares or otherwise determines in a final,
unappealable judgment that each of the material defenses asserted by Indemnitee
was made in bad faith or was frivolous.

8.3 Purchase and Sale of Securities. For Expenses and other liabilities arising
from the purchase and sale by Indemnitee of securities in violation of Section
16(b) of the Securities Exchange Act of 1934, or any similar state or successor
statute.

8.4 Unlawful Payments. For Expenses and other liabilities if and to the extent
that a court of competent jurisdiction declares or otherwise determines in a
final, unappealable judgment that the Company is prohibited by applicable law
from making such indemnification payment or that such indemnification payment is
otherwise unlawful.

9. Notification and Defense of Claim.

9.1 Notification. Indemnitee agrees promptly to notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification covered hereunder. The failure to so notify the
Company shall not relieve the Company of any obligation that it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Company.

9.2 Defense of Claim. With respect to any Proceeding (other than a Proceeding
brought by or in the right of the Company) as to which Indemnitee notifies the
Company of the commencement thereof:

(a) The Company may participate therein at its own expense;

(b) The Company, jointly with any other indemnifying party similarly notified,
may assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof unless (i) the employment of counsel by
Indemnitee or the incurrence of any other Expense has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company (or any other person or persons
included in the joint defense) and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding;

(c) The Company shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement in any Proceeding effected without its written
consent;

(d) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
and

(e) Neither the Company nor Indemnitee shall unreasonably withhold its consent
to any proposed settlement; provided, however, that Indemnitee may withhold
consent to any settlement that does not provide a complete release of
Indemnitee.

10. Duration of Agreement. All agreements, rights and obligations of the Company
and Indemnitee contained herein shall continue during the period Indemnitee is
an officer or other employee of the Company and shall continue thereafter so
long as Indemnitee shall be subject under applicable law to the assertion of any
Proceeding (or any proceeding commenced under Section 7 hereof) by reason of
Indemnitee’s Corporate Status, whether or not Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.

11. Miscellaneous.

11.1 No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its subsidiaries or affiliated entities.

11.2 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Company and Indemnitee in respect of its subject matter and
supersedes all prior understandings, agreements and representations by or among
the Company and Indemnitee, written or oral, to the extent they relate in any
way to the subject matter hereof.

11.3 Successors. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Company and Indemnitee and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

11.4 Assignment. Neither the Company nor Indemnitee may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other; provided, however, that the Company may
assign all (but not less than all) of its rights and interests hereunder to any
direct or indirect successor to all or substantially all of the business or
assets of the Company by purchase, merger, consolidation or otherwise.

11.5 Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a consolidation, merger or other reorganization, the
Company, if it shall not be the surviving, resulting or acquiring entity
therein, shall require as a condition thereto that the surviving, resulting or
acquiring entity agree to assume all of the obligations of the Company hereunder
and to indemnify Indemnitee to the full extent provided herein. Whether or not
the Company is the resulting, surviving or acquiring entity in any such
transaction, Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring entity as the
Indemnitee would have with respect to the Company if its separate existence had
continued.

11.6 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Company:

2

If to Indemnitee:

Either party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address, facsimile number or
electronic mail address set forth above using any other means (including
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party may change the
address, facsimile number or electronic mail address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties notice in the manner herein set forth.

11.7 Specific Performance. Each of the Company and Indemnitee acknowledges and
agrees that the other would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party agrees that the other party shall be entitled
to an injunction or injunctions to prevent beaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which such party may be entitled at law or in equity.

11.8 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

11.9 Governing Law. This Agreement and the performance of the parties’
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to any choice of law
principles.

11.10 Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same is in writing and signed by the parties. No waiver by either
party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

11.11 Nonexclusivity of Rights; Survival of Rights; Severability.

(a) The rights provided by this Agreement (including rights to indemnification,
advancement of expenses and contribution) (i) shall not be exclusive of, and
shall be in addition to, any other rights to indemnification, advancement of
expenses or contribution to which Indemnitee may at any time be entitled under
the Articles, the Regulations, applicable law (including the OGCL), any
insurance policy, agreement, vote of shareholders or Disinterested Directors or
otherwise, as to any actions or failures to act by Indemnitee, (ii) shall
continue pursuant to Section 10 after the Indemnitee has ceased to be an officer
or other employee, as applicable, of the Company and (iii) shall inure to the
benefit of the Indemnitee’s heirs, executors, administrators and personal
representatives. In the event of any changes, after the date of this Agreement,
in any applicable law which expands the right of the Company to indemnify an
officer or other employee, as applicable, such changes shall be deemed to be
within the purview of Indemnitee’s rights and the Company’s obligations under
this Agreement. In the event of any change in any applicable law which narrows
the right of the Company to indemnify an officer or other employee, as
applicable, such changes, to the extent not otherwise required by applicable law
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

(b) The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof; provided, however, that if any
provision of this Agreement, as applied to any party or to any circumstance, is
adjudged by a court, arbitrator or mediator not to be enforceable in accordance
with its terms, the parties agree that the court, arbitrator or mediator making
such determination shall have the power to modify the provision in a manner
consistent with its objectives (and only to the extent necessary) such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision shall then be enforceable and shall be enforced.

11.12 Subrogation; No Duplicative Payments.

(a) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(b) The Company shall not be liable to make any payment under this Agreement to
Indemnitee if and to the extent that Indemnitee has actually received payment
under any insurance policy, contract, the Regulations or otherwise of the
amounts otherwise payable hereunder.

11.13 Expenses. Except as otherwise expressly provided in this Agreement, each
party shall bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.

11.14 Construction. If any provision of this Agreement should be deemed to
exceed the authority granted to the Company by Ohio law in effect as of      ,
then such provision shall be deemed to be amended to the extent (and only to the
extent) necessary to comply with Ohio law. If an ambiguity or question of intent
or interpretation arises, no presumption or burden of proof shall arise favoring
or disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local or foreign law shall be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” shall be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty and covenant contained herein will have independent
significance. If either party has breached any representation, warranty or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant. The section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

11.15 Remedies. Except as expressly provided herein, the rights and remedies
created by this Agreement are cumulative and in addition to any other rights or
remedies now or hereafter available at law or in equity or otherwise. Except as
expressly provided herein, nothing herein shall be considered an election of
remedies. The assertion or employment of any right or remedy shall not prevent
the concurrent assertion or employment of any other remedy.

11.16 Mutual Acknowledgement. Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. Both the Company and Indemnitee acknowledge that in
certain instances, Federal or state law or applicable public policy may prohibit
the Company from indemnifying the Indemnitee under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company has undertaken and may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. The Company’s inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement.

[The next page is the signature page]

3

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first hereinabove written.

WENDY’S INTERNATIONAL, INC.

By

Its

INDEMNITEE

an individual

4